Exhibit 10(xxiii)

 

AMENDMENT TO THE

NATIONAL DATA CORPORATION 1987 STOCK OPTION PLAN

 

December 19, 2000

 

Section 6(a) of the Plan is hereby deleted in its entirety and the following is
substituted therefor:

 

6(a) Change in Capital Structure. In the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
Common Stock, or other property), recapitalization, stock split, reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange or other similar corporate transaction or event, affects the Common
Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of an Optionee under the Plan, then the Committee
shall make such equitable changes or adjustments as it deems necessary or
appropriate to any or all of (i) the number and kind of stock or other
securities that may thereafter be issued in connection with the Plan, including
without limitation the maximum number of Options that may be granted to any one
participant during a particular time period, (ii) the number and kind of stock
or other securities issuable in respect of outstanding Options, and (iii) the
exercise price or purchase price relating to any Option; provided that, with
respect to Incentive Stock Options, such adjustment shall be made in accordance
with Section 424(c) of the Code, to the extent applicable. Any such adjustments
made by the Committee shall be conclusive.

 

The undersigned certifies this to be a correct copy of the Amendment to the Plan
as adopted by the Board of Directors of the Company on December 19, 2000.

 

NDCHealth Corporation By:  

/s/  Christine Rumsey

--------------------------------------------------------------------------------

    Christine Rumsey     Executive Vice President Human Resources